Citation Nr: 9911525	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  96-24 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for pes planus with 
bilateral callosities, hallux valgus and hammer toes, 
currently evaluated as 50 percent disabling.

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas A. Yeager, Associate Counsel


INTRODUCTION

The veteran had active naval service from November 1973 to 
March 1975.

This appeal arises from a March 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the benefits sought on 
appeal.

This case was previously before the Board in October 1997, at 
which time it was remanded to the RO for additional 
evidentiary development, and to consider issues and court 
precedent not previously reviewed.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
determination of the veteran's appeal has been obtained by 
the RO.

2.  The veteran's bilateral foot condition is manifested by 
hyperkeratotic lesions, severe hammer toes of the lesser toes 
(2-5), painful callosities, plantar fasciitis, and mild 
hallux valgus and hallux limitus.

3.  The veteran's service-connected disabilities, standing 
alone, do not prevent him from securing and following a 
substantially gainful occupation.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for a bilateral foot condition have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.14, 4.71a, DCs 
5276-5284, 4.73, DCs 5310-5312 (1998).

2.  The criteria for award of a total disability rating for 
compensation purposes, based on individual unemployability 
due to service-connected disabilities (TDIU) , have not been 
met.  38 U.S.C.A. §§ 501, 1155 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.340(a), 4.15, 4.16, 4.19 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating for a Foot Condition

The veteran has requested an increased rating for pes planus 
with bilateral callosities, hallux valgus and hammer toes.  
Since this condition was previously service connected and 
rated, and the veteran is asserting that a higher rating is 
justified due to an increase in severity of the disability, 
his claim must be deemed "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994).  Under these circumstances, pursuant to its 
duty to assist, the VA may be required to provide a new 
medical examination to obtain evidence necessary to 
adjudicate the increased rating claim.  Id., citing Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).  This obligation 
was satisfied by the April 1998 examination performed at the 
VA Medical Center (VAMC) in Allen Park (Detroit), Michigan, 
described below, and the Board is satisfied that all relevant 
facts have been properly and sufficiently developed.

In its October 1997 remand, the Board noted that all of the 
veteran's bilateral foot disabilities had been evaluated as 
50 percent disabling under a single diagnostic code (DC 
5276).  It requested that a new VA examination be performed 
to determine whether the pathology from the varying diagnoses 
could be distinguished (and therefore rated separately), or 
whether they were properly aggregated as the "same 
disability."  See 38 C.F.R. § 4.14; Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991); cf. Esteban v. Brown, 6 Vet. 
App. 259, 262 (1994) (critical element is whether none of the 
symptomatology of the separate conditions is duplicative of 
or overlapping with the symptomatology of the other 
conditions).  That examination was performed at the Allen 
Park VAMC in April 1998, with a conclusion that 
"symptomatology can't be separated (i.e., pes planus, hallux 
valgus, hammertoes)."

A review of the VA and private medical records dated since 
1992 indicate a history of bilateral pes planus, although the 
veteran's private physician found his arch to be normal and 
characterized both feet as "not flat" in October 1995, and 
his symptoms at the time of his April 1998 VA examination 
were described as "not consistent with pes planus."  He 
currently suffers from hammertoe of the lesser toes (2-5), 
mild hallux valgus and hallux limitus, plantar fasciitis and 
hyperkeratotic lesions.  His manifested symptoms include pain 
and limping, and tenderness on palpation of the fascia of 
both feet.

A private treatment note dated in October 1995 indicates that 
the veteran had been seen three years earlier and a diagnosis 
of flexible flat feet with bilateral plantar grade lesions 
had been made along with a recommendation for routine 
debridement, and conservative therapy with biomechanical 
devices.  In October 1995, it was noted that this type of 
treatment was still recommended for the veteran's feet.  It 
was also noted that the veteran had a nucleated tyloma of the 
left foot and was developing hammertoes of the left foot as 
well as hammertoes of the right foot.  He also had 
metatarsalgia bilaterally and pinch calluses at the 1st 
metatarsophalangeal (MTP) joint.  The recommended treatment 
included debridement of the lesions, application of 
metatarsal pads and rest straps, and biomechanical devices as 
the examiner indicated that the veteran was wearing incorrect 
shoes.  He noted that the veteran was wearing very sloppy 
cross slippers that were giving him no support and he was 
using a cane.  The examiner indicated that the veteran really 
needed to get into a good supportive shoe with biomechanical 
orthotics which the examiner opined would help the veteran a 
great deal.    

The veteran's fiancée submitted a statement in October 1995 
which reported her observations that the veteran was 
periodically bed ridden because of his foot condition, and 
noted detachment of toe nails from the bed, active fungal 
infection and edema of both feet, together with calluses and 
corns.  She reported assisting the veteran with various 
activities of daily living due to his reported inability to 
perform them.  However, this report is unsubstantiated either 
by contemporaneous (November 1995) medical examination or by 
subsequent VA or private treatment or examination reports.

Specifically, on VA examination in November 1995, the veteran 
complained of pain in his feet.  He presented to the 
examination in a wheelchair and when the examiner inquired as 
to the reason for the wheelchair, the veteran apparently 
indicated that he did not use the wheelchair on a regular 
basis, but used it that day so that he would not have to walk 
long distances.  On examination, dorsalis pedis and posterior 
tibial pulses were 2+ and the capillary filling time was 
within normal limits.  There was no edema.  The skin was 
moist and supple with some plantar and interdigital scaling.  
There were keratotic lesions at the plantar aspect of the 2nd 
and 5th MTP joints bilaterally, being most pronounced 
involving the 2nd left MTP joint.  The veteran had painful 
keratotic lesions at the medial aspect of the 2nd left toe as 
well as the dorsal aspect of the same toe.  The nails were 
mycotic.  The plantar lesions were tender to palpation, 
especially that involving the left 2nd MTP joint.  There was 
mild bilateral hallux valgus as well as bunionette deformity.  
There was decreased dorsal flexion of the great toe.  There 
was mild contracture of the 2nd left toe.  In gait, the 
veteran was noted to walk on his heels, but when asked to 
assume full bilateral weightbearing stance, he did so without 
complaints.  The arch was well maintained and there was no 
depression of the arch noted.  

On reexamination in April 1998, the veteran complained of 
cramping and burning pain localized to the area of the 2nd 
metatarsal bilaterally which he rated on a scale of 9 out of 
10.  He was noted to have no other complaints besides this, 
and he indicated that the pain occurred predominantly at 
night.  He indicated that the pain had been present for 2-3 
years and increasing gradually.  He indicated that he was 
presently only taking Motrin.  On examination, the dorsalis 
pedis pulses and posterior tibial pulses were 2+.  Capillary 
filling time was again within normal limits, and there was no 
edema.  The nails were non-dystrophic.  There were tender 
hyperkeratotic lesions at the plantar aspect of the 2nd MTP 
joint bilaterally, being more pronounced on the right.  There 
was a small callus at the plantar aspect of each great toe as 
well as painful hyperkeratotic lesions on the plantar aspect 
of the 5th MTP joint bilaterally, worse on the right.  There 
were hyperkeratotic lesions at the lateral and plantar aspect 
of each heel and at the medial aspect of the 2nd distal 
interphalangeal joint bilaterally.  There was mild hallux 
valgus with pain upon dorsiflexion of the hallux bilaterally.  
Severe contractual changes of toes 2-5 were noted 
bilaterally.  The gait was reported to be antalgic and there 
was tenderness on palpation of a central band of the plantar 
fascia of both feet.  The examiner indicated that the 
symptomatology at the time of the examination was not 
consistent with pes planus, and he indicated that he could 
not draw a causal connection between pes planus, hammertoe 
and hallux valgus with certainty.  He indicated further that 
the symptomatology due to these disorders could not be 
separated.  However, he concluded that with proper clinical 
management, the veteran should be able to work without 
unreasonable restrictions.  

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, the Board must also 
consider the history of the veteran's injury, as well as the 
current clinical manifestations of its residuals and the 
overall effect that the disability has on the earning 
capacity of the veteran.  See 38 C.F.R. §§ 4.2.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

As noted, the veteran's foot disability is presently rated as 
50 percent disabling under 38 C.F.R. § 4.71a, DC 5276, as 
acquired flatfoot (pes planus).  That diagnostic code 
provides a schedular maximum 50 percent rating when the 
condition is bilateral, and pronounced, with marked 
pronation, extreme tenderness of the plantar surfaces, marked 
inward displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances.  
Since the veteran is already at the schedular maximum for 
this diagnostic code, no higher schedular rating may be 
assigned unless separate symptomatology can be identified.  
The April 1998 VA examination, however, indicates that the 
symptoms are cumulative, and cannot be distinguished.  A 
higher schedular evaluation for pain caused by the veteran's 
condition is likewise not available.  See Johnston v. Brown, 
10 Vet. App. 80, 84-85 (1997).

In evaluating the severity of a disability, consideration 
also must be given to the potential application of various 
other provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran.  See Suttmann v. Brown, 5 
Vet. App. 127, 133 (1993); Schafrath v. Derwinski, 1 Vet. 
App. 589, 592-593 (1991).  However, no higher schedular 
rating is available under any other diagnostic code relating 
to the foot (38 C.F.R. § 4.71a, DCs 5276-5284).  Likewise, no 
higher rating for a muscle injury or disability of the foot 
can be assigned (38 C.F.R. § 4.73, DCs 5310-5312), even if 
separate ratings were considered for each foot.  See 
38 C.F.R. § 4.25 (1998).  Again, since separate 
symptomatology cannot be identified, separate ratings may not 
be assigned.  38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 262.

Finally, when evaluating an increased rating claim, the Board 
may affirm an RO's conclusion that a claim does not meet the 
criteria for submission for an extraschedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1), or it may reach such a conclusion 
on its own.  See Floyd v. Brown, 8 Vet. App. 88, 96 (1996); 
Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).  In the 
present case, the Board notes that there has been no 
assertion or showing that the veteran's service-connected 
disability has necessitated frequent periods of 
hospitalization.  It is asserted that the veteran's foot 
condition would cause marked interference with employment, 
however, the only medical opinion addressing this question, 
the VA examination report of April 1998, states otherwise.  
The Board has noted the statements of the veteran and his 
fiancée reporting his inability to work or perform activities 
of daily living, but find them to be clearly contradicted by 
the medical evidence of record and lacking credibility.  
Thus, while the Board recognizes that the veteran does have a 
significant bilateral foot disorder as evidenced by the 
assigned 50 percent schedular evaluation, the Board also 
finds that the record does not present such "an exceptional 
or unusual disability picture as to render impractical the 
application of the regular rating schedule standards" and 
need not remand this matter to the RO for consideration.  See 
Bagwell, 9 Vet. App. at 338-339; Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Total Rating for Compensation Purposes based on Individual 
Unemployability

Under 38 C.F.R. § 4.16(a), a total disability rating for 
compensation purposes may be assigned where the schedular 
rating is less than total if a veteran is unable to follow a 
"substantially gainful occupation" as a result of service 
connected disabilities.  See also 38 C.F.R. §§ 3.340(b), 
4.15.  However, if there is only one service-connected 
disability, it must be ratable at 60 percent or more, and if 
there are two or more disabilities, at least one shall be 
ratable at 40 percent or more and there must be sufficient 
additional disability to bring the combined total to 70 
percent or more.  Id.  Nonservice-connected disabilities and 
previous unemployability are to be disregarded for rating 
purposes under this section.  However, "marginal 
employment", such as in a family business or sheltered 
workshop, or for income at or below the U.S. Department of 
Commerce, Bureau of the Census poverty level, shall not be 
considered substantially gainful.  Id.  Age may not be 
considered as a factor in evaluating service connected 
disability and unemployability associated with advancing age 
may not be used as a basis for a total disability rating.  
38 C.F.R. § 4.19.

The record indicates that the veteran has an 11th grade 
education and had worked part-time as a painter since 1975.  
The veteran is presently service connected solely for a 
bilateral foot condition, as noted above, which is evaluated 
as 50 percent disabling under 38 C.F.R. § 4.71a, DC 5276.  
Accordingly, he does not meet the requirements of 38 C.F.R. 
§ 4.16(a) for minimum combined ratings.  However, if the 
veteran's service-connected disabilities, standing alone, are 
sufficiently severe to prevent him from securing and 
following a substantially gainful occupation, he may still be 
granted a total disability rating on an extra-schedular 
basis.  See 38 C.F.R. § 4.16(b).

The Board notes, at the outset, that the record contains no 
opinion by a qualified professional that the veteran is 
unemployable by reason of his service-connected disability.  
Conversely, the report of an April 1998 VA medical 
examination indicates that the veteran "should be able to 
work without unreasonable restrictions" with proper clinical 
management of his foot condition.  Although the veteran 
claims that all jobs available to him require long periods of 
standing without opportunity for rest, which he reports he is 
unable to do, he has submitted no evidence supporting this 
assertion.  As noted above (in the Board's consideration of 
an extraschedular rating for the veteran's foot condition 
under 38 C.F.R. § 3.321(b)(1)), there appear to be no 
exceptional circumstances associated with the veteran's foot 
condition.

Accordingly, the Board finds that the evidence does not 
demonstrate that the veteran would be unable to secure and 
follow a substantially gainful occupation as the result of 
his bilateral foot disability.  The evidence does tend to 
indicate that the veteran would have some difficulty in jobs 
requiring long periods of standing, and might suffer 
periodically from reduced reliability or productivity.  
However, these conditions are contemplated in and compensated 
by the 50 percent disability rating currently assigned for 
the veteran's condition.  Therefore, the Board finds that 
entitlement to a total disability rating for compensation 
purposes based on individual unemployability must be denied.



ORDER

An evaluation in excess of 50 percent for pes planus with 
bilateral callosities, hallux valgus and hammer toes is 
denied.

A total rating for compensation purposes based on individual 
unemployability due to service-connected disabilities is 
denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

